Citation Nr: 1609542	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974, April 1977 to July 1979 and December 1982 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a hearing before the Board in November 2012, however, he withdrew his hearing request in an October 2012 statement.  38 C.F.R. § 20.702(e).  

This case was previously remanded by the Board in January 2013 and February 2014 for additional development.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the case to afford the Veteran a VA examination in connection with his claim.  Although the Veteran was scheduled for VA examinations in April 2014, June 2014 and January 2015, he did not report for the examinations.  In October 2014 and March 2015 examination detail reports, the stated reason for failure to report was that the Veteran refused attempts to get the examination appointment made.  An October 2014 deferred rating decision, noted the Veteran was to be contacted to ensure he was being scheduled at the closest facility and he was to be asked why he refused to be examined at the Gainesville VA medical center (VAMC).  Prior to this in a July 2014 letter, the Veteran was asked to explain why he refused the scheduled VA examination.  No response from the Veteran is of record.

However, in the February 2016 Informal Hearing Presentation, the Veteran's representative reported that he contacted the Veteran to determine whether there was good cause for his failure to attend the scheduled VA examinations.  The representative noted that after speaking with the Veteran, the Veteran realized that he had misunderstood the VA examination process and thought that he had already attended a VA examination.  Thus the Veteran requested that he be afforded a new VA audiological examination.

Therefore, upon remand, another attempt to schedule the Veteran for a new VA examination should be made.  Documentation of the request for examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  

If the Veteran fails to report to the scheduled VA examination, the case should be sent to a VA audiologist to review the claims file and furnish an opinion to determine etiology of his bilateral hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

All outstanding medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran and his representative to provide any available updated information as to the Veteran's address and contact information so that future notices may be provided and VA examinations may be scheduled.  

Documentation of the request for the VA examination including the date, time and place of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA audiology examination of his bilateral hearing loss and tinnitus.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  The examiner is asked to specifically consider the following:

(i).  The service treatment records (STRs).
   
(ii).  The service personnel records (SPRs) demonstrating the Veteran's military occupational specialty (MOS) included aircraft maintenance.  

(iii).  The Veteran's lay statements regarding noise exposure and symptoms of hearing loss and tinnitus.  

Please note:  the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 and/or a current tinnitus disability?  

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

(c).  Is it at least as likely as not (50 percent or greater probability) that any currently tinnitus was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

4.  IF the Veteran fails to appear to the scheduled VA examination, please send the claims file to a licensed VA audiologist to review the claims folder and a copy of this remand in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examination report is to contain a notation that the examiner reviewed the electronic claims file.  The examiner is asked to respond to the inquiries as outlined above in paragraph three (3).  

5.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




